Putnam J.
delivered the opinion of the Court. The Hampshire and Hampden Canal Company was incorporated sixteen years ago, by St. 1822, c. 59 ; and by the 8th section ample provision is made for the recovery of damages by all persons &c. who may sustain any, “ by the opening of such canal or any of its branches or feeders through his, her or their land, or by the construction of any reservoirs, embankments-, tow-paths , basins, wharves, or other appendages, or by the diversion of the water from any of the ponds, rivers, or streams,” over and above the advantages which the commissioners (who are to be sworn) shall adjudge may accrue to such person or persons, corporation or corporations, from the opening of the canal. The parties have severally a right to have the damages assessed by a jury, if the adjudication of the commissioners should not be deemed to be satisfactory. The party injured may have an action of debt against the corporation to recover the damages, if not paid in ninety days after the commencement of the process of excavation, &c. And there is a provision, that any person or persons whose water privileges shall be injuriously affected by the construction of the canal, and who shall not have exhibited his or their claims for damages at the time therein before provided, may make application to the Court of Sessions in the county of Hampshire, who shall proceed to have the damages of such applicant ascertained.
It appears from the plaintiffs’ statement in their bill, that they instituted proceedings for this purpose before the county commissioners of Hampshire in September, 1836, and that the sum of $ 1416 was awarded to the plaintiffs as damages, which sum the plaintiffs aver has not been paid.
It appears from the bill, that so long ago as April, 1827, the canal company built a dam across the outlet of a pond, and diverted the water which otherwise would have run to the plaintiffs’ mills ; that long before, the plaintiffs obtained the report ascertaining their damages, the canal company had become deeply insolvent and unable to pay their debts ; that the franchise of the corporation had been sold according to law, to Hinckley, for the term of 999 years, for the payment of its debts ; and that the reversionary interest is of no value. And the *466plaintiffs say, that the company has no other property or means to pay these damages. They say further, that Hinckley will not pay the claims of the plaintiffs. And it seems to us that they do not show any reason why he should. They ackowledge that he has bought the franchise for 999 years, according to law. They say it was sold to pay the debts of the compa ny. The plaintiffs lay by and did not present their claims fot damages until long after that transaction, and after Hinckley had gone into possession and made arrangements with another company for the better carrying on the business of the canal, without notice of any claim on the part of the plaintiffs. That arrangement was made in April, 1836, by the statute of 1836, c. 199, entitled, an Act to incorporate the New Haven and Northampton Company.
The plaintiffs proceed to state, that the company last mentioned became the grantees of the Hampshire and Hampden Canal Company, and of all their property, which was the reversionary interest expectant after 999 years, and which the plaintiffs, in their bill, declare to be of no value. And the plaintiffs complain, that the New Haven and Northampton Company refuse to pay their claims. We really cannot perceive any reason why they should. That arrangement was almost a forlorn and desperate struggle. The preamble of the act recites the deep insolvency and inability of the old corporation to “ sustain the canal and meet the demands of their creditors.” But it proceeds to provide the ways and means of raising a cash subscription to the amount of $ 135,000, to carry the work forward ; and for the subscription of the creditors of the first company, of their demands, upon terms prescribed, when the same should be liquidated, if on the whole a compliance with those terms should be considered as beneficial the creditors.
Now the Hampshire and Hampden Canal Company were authorized by the"legislature to construct the canal. It is not to be treated and considered as a nuisance. For the relief of the first company, as well as for the compensating of the damages to be sustained by individuals, a remedy was provided by statute, which was supposed by the legislature to be ample. To those remedies were persons, who sustained damages, to *467resort. But the plaintiffs neglected to pursue them, according to their own account of the matter, until after all the means of the company to make payment had been exhausted. The franchise was sold for the long term of years, for the honest purpose of paying the debts of the corporation, so far as the proceeds or consideration would go ; and the assignees of the reversion, the confessedly worthless reversion, are now called upon to pay as if they took the estate subjected to the debts due from the first company, or as if there existed a perpetual lien upon the same in favor of the creditors. And the Court is now called upon to issue a perpetual injunction against the keeping up of the dam, as if it were a nuisance, or as if the damages were to have been paid as a condition precedent before tne corporation were authorized to commence the work, and as if the respondents were wrongdoers from the beginning.
But the Court cannot think that the plaintiffs have shown any legal or equitable ground whereon their claim can rest.
The plaintiffs’ complaint is subject to two infirmities ; first, that it discloses no equity; and secondly, that if they ever had any, they have lost it by their own laches.
Bill be dismissed, with costs for the respondents.